Citation Nr: 0200254	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a low 
back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1961 to May 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis Indiana, which continued a 20 percent rating for 
residuals of a low back strain.


REMAND

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 1 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

After review of the record, the Board finds that this case is 
not ready for appellate adjudication.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that 38 C.F.R. §§ 4.40, 
4.45, were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  The Board observes that the December 2000 
VA examination does not adequately address these issues.  
Specifically, although the examiner reported the veteran's 
range of motion, he did not discuss what portion of the 
veteran's range of motion, if any, was accompanied by pain, 
weakness, excess fatigability or incoordination.  As such, 
the Board is unable to properly evaluate the veteran's low 
back disability.  Under these circumstances, the veteran must 
be afforded a VA orthopedic examination which addresses all 
required aspects of the veteran's disability.

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's low back disability.  All relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his low back disability. 
The RO should then secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (1999). 

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected low back disability.  
In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In addition to 
reporting range of motion of the 
veteran's low back, the examination 
report should: (1) address whether the 
veteran experiences additional functional 
loss due to such symptoms as pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination.  (2) The examiner should 
state whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by visible 
behavior.  (3) To the extent that is 
possible, any functional loss that is 
present should be expressed as degrees of 
limitation of motion or ankylosis of the 
lumbar spine.  (4) Address whether the 
veteran has any neurological disorder 
that is related to his service-connected 
low back disability.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




